Per Curiam
(on motion for rehearing). Appellant’s motion for rehearing presents two questions not discussed in the opinion filed in this case.
1. That the court made findings which are wholly unsupported by the evidence.
The recital of facts contained in the opinion are not findings of fact. They are merely a statement of the facts established upon the trial upon which the court based its decision. With the single exception of the statement that the patrons of the plant have dealt with it since it was first established as if the city had full power to fix rates, the facts stated in the opinion are based upon the findings of the trial court or upon facts which were not in controversy upon the trial. The opinion has been corrected by striking therefrom this single erroneous statement of fact.
The findings of the trial court were not questioned upon the argument of the case, nor were these findings challenged as being unsupported by the evidence by any assignment of error. This question now raised by appellant for the first time is therefore not properly before the court. But in view of the importance of the case and of the court’s desire that every question involved should be determined on this appeal, the court has given as careful consideration to this question *530as if it had been raised by the proper assignment of error and argued at the time when that question should have been presented. ...
An examination of the record discloses that the facts admitted, either by stipulation or by pleadings, together with those facts conceded by both parties upon the trial, establish the facts found by the trial court and stated by this court as a basis for its decision. Appellant by a formal written stipulation expressly admitted the controlling fact upon which the decision was based, that is, that the appellant pursued a course of dealing with the city under which it made fifteen consecutive payments of water rents under the increased schedule of rates without protest. .
2. Appellant urges that this court should direct the entry of judgment for the excess of increased rates over the rate which prevailed before January 1, 192L
Unquestionably under a proper state of facts the appellant might recover this excess under a complaint which demanded the payment of treble damages. Oconto County v. Union Mfg. Co. 190 Wis. 44, 208 N. W. 989. But the fundamental principles of estoppel upon which the decision was based are not changed by the fact that appellant may see fit to reduce the amount of its demand against the city. In either case the appellant’s course of conduct is such that it ought not to be allowed to recover money which it paid to the city without questioning the right of the city to collect -it and which it permitted the city to expend for the benefit.of all patrons of the municipal plant, including the appellant, without notice of any kind that it questioned the power of the city to establish the new rate or to collect the increased rate which was paid by the appellant without protest.
The motion for a rehearing is denied, with $25 costs.